Citation Nr: 0912058	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for lumbosacral strain with degenerative disc disease for the 
time period from June 28, 2005. 

2.  Entitlement to a rating of 40 percent disabling for 
lumbosacral strain with degenerative disc disease for the 
time period from March 2, 2006.

3.  Entitlement to an effective date prior to October 18, 
2006, for a separate rating for radiculopathy or peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 60 percent disabling 
for lumbosacral strain with degenerative disc disease for the 
time period from October 18, 2006. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1992 to 
May 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the Veteran's 
rating for lumbosacral strain to 20 percent disabling, 
effective June 28, 2005.  

During the appeals process, in an October 2006 decision, a 
Decision Review Officer (DRO) at the RO recharacterized the 
Veteran's service-connected lumbar spine disability as 
lumbosacral strain with degenerative disc disease and 
assigned a 60 percent rating, effective October 18, 2006.  
Nonetheless, the issue of entitlement to an increased 
evaluation for the Veteran's service-connected lumbar spine 
disability remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period from June 28, 2005 to March 1, 2006, 
competent medical evidence demonstrates that the Veteran's 
service-connected lumbosacral strain with degenerative disc 
disease is manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.

3.  For the time period from March 2, 2006 to October 17, 
2006, competent medical evidence demonstrates that the 
Veteran's service-connected lumbosacral strain with 
degenerative disc disease is manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less.

4.  Radiculopathy or peripheral neuropathy of the right lower 
extremity is attributable to the Veteran's service-connected 
lumbar disability and is manifested by decreased sensation in 
the L5-S1 dermatome, numbness and tingling throughout the 
right leg, and radiculoneuropathic pain, identified on VA 
treatment note dated on March 2, 2006.

5.  For the time period from October 18, 2006, competent 
medical evidence demonstrates that the Veteran's service-
connected lumbosacral strain with degenerative disc disease 
is manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
assigned for lumbosacral strain with degenerative disc 
disease have not been met for the time period from June 28, 
2005.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 
(2008).

2.  The criteria for a 40 percent rating for lumbosacral 
strain with degenerative disc disease have been met for the 
time period from March 2, 2006.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 
4.71a, Diagnostic Codes 5237, 5243 (2008).

3.  The schedular criteria for a rating of 20 percent, but no 
greater, for peripheral neuropathy of the right lower 
extremity have been met, effective March 2, 2006.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2008).

3.  The criteria for a rating in excess of 60 percent 
assigned for lumbosacral strain with degenerative disc 
disease from October 18, 2006 are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.10, 4.71a, Diagnostic Codes 5237, 5243 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in June 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in August 2005 
and October 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) as issued in January 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  Subsection (b)(3) 
was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  38 C.F.R. § 3.159(b)(1)(3) 
(2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in July 
2006 and October 2008.

The Court also outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), additional notice requirements pursuant to 38 
U.S.C.A. section 5103(a) for increased-compensation claims.  
Notice as to this matter was provided in October 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, all relevant VA treatment records 
pertaining to his claims, and records from the Social 
Security Administration (SSA) have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with multiple VA medical examinations to assess the 
current state of his service-connected lumbosacral strain 
with degenerative disc disease.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability.  See 38 C.F.R. § 4.1.  To evaluate the severity 
of a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran's service-connected lumbar strain 
was rated as 20 percent under Diagnostic Code 5237, effective 
June 28, 2005.  Thereafter, in an October 2006 rating 
decision, the RO recharacterized the Veteran's service-
connected lumbar spine disability as lumbosacral strain with 
degenerative disc disease and assigned a 60 percent rating, 
effective October 18, 2006.  The RO also granted entitlement 
to service connection for peripheral neuropathy of the right 
lower extremity and assigned a 20 percent rating, effective 
October 18, 2006.

Under the current rating criteria, lumbosacral strain 
(designated at Diagnostic Code 5237) is rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Intervertebral disc syndrome (designated at 
Diagnostic Code 5243) is rated either pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.

The Spine

5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the Spine

For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note (4):  Round each range of motion measurement to the 
nearest five degrees.  
 
Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
 
Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. See 38 C.F.R. § 4.71a (2008).


External Popliteal Nerve (Common Peroneal)
8521 Paralysis of:
Rating
Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and 
toes
40
Incomplete:
  Severe
30
  Moderate
20
  Mild
10
8621  Neuritis
8721  Neuralgia

See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

Factual Background 

In an April 2005 VA treatment note, the Veteran complained of 
lower back pain from an injury in service.  The nurse 
practitioner conducted objective testing and found point 
tenderness on the left, right paraspinal muscles, mild 
spasms, tightness on the left more than right, left-sided 
pain on single leg rising test, tight hamstrings, and point 
tenderness on the left buttock and left hip.  The nurse also 
noted limited range of motion particularly flexion at waist 
and diagnosed chronic low back pain.  An April 2005 x-ray 
report revealed normal lumbar spine findings with normal 
vertebral bodies and alignment. 

Following a May 2005 VA CT scan, the radiologist noted that 
the AP dimension of the neural canal appeared diffusely 
narrowed most likely on the congenital short pedicle basis 
with the superimposed right central disc herniation at the 
L5-S1.  Furthermore, there also appeared to be compression 
and some displacement of the transversing right S1 nerve 
root. 

In a letter from L. P. M.S.N., C.N.R.P. dated May 2005, the 
nurse stated that a recent CT scan of the lumbosacral spine 
revealed herniation of the L5-S1 disc with impingement upon 
the right S1 nerve root.  She opined that this was the cause 
of the Veteran's chronic back pain which limited his physical 
movement.  She stated that due to his injuries, he has had 
difficult performing manual labor, which has been the only 
kind of employment he's been able to find.  She noted that 
she was limiting the Veteran in his ability to lift, carry, 
push, and pull, as well as bending at the waist repetitively, 
prolonged standing or excessive walking.  She concluded that 
the Veteran could perform sedentary work that did not require 
left-handed manual dexterity.

In a June 2005 VA initial neurology visit, the Veteran 
complained of chronic back pain, tingling in the right leg, 
and numbness and tingling in the legs if he stood or sat for 
a long time.  Also, he mentioned weakness in the proximal 
right leg.  The physician quoted May 2005 CT scan findings 
that the AP dimensions of the neural canal appeared diffusely 
narrowed most likely on a congenital short pedicle basis.   
With the superimposed right central disc herniation at L5-S1, 
there was resultant moderate canal stenosis.  There did not 
appear to be any compression and some displacement of the 
traversing right S1 nerve root.  Objective medical findings 
were noted as no muscle wasting or fasciculation, normal 
sensory findings with decreased pain on the right lower 
extremity in patchy distribution, deep tendon reflexes rated 
as ++, no localized tenderness, no paraspinal muscle spasm, 
normal straight leg raising, normal gait, and no loss of 
postural reflexes.  The physician listed an impression of a 
herniated disc with L5-S1 with compression of right S1 root, 
and suggested a neurosurgery consult. 

In a VA July 2005 initial neurosurgery consultation report, 
the physician noted that the Veteran ambulated with a cane 
and had a narrow lumbar canal with possible disc herniation 
versus scar at L5-S1. 

The Veteran underwent a VA examination in August 2005.  He 
complained that his low back pain was constant, weak with 
stiffness.  He stated that it was worse with cold damp, 
weather, and prolonged sitting, or standing for more than an 
hour.  He also mentioned that he did not use a back brace.  
Range of motion findings of the lumbar spine were listed as 
forward flexion to 45 degrees, extension to 0 degrees; and 
right and left rotation to 20 degrees.  The physician noted 
that with repetitive use, the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The physician also noted spasms in the lumbar 
spine, motor strength in the lower extremities of 3/5, intact 
sensory findings, and profound antalgic gait using a cane.  
On diagnostic impression, the examiner noted that lumbar 
strain was considered moderately active. 

A September 2005 MRI of the Veteran's spine found that the AP 
dimension of the neural canal appeared narrowed diffusely, 
most likely on a congenital short pedicle basis.  There was a 
resultant mild decrease in a cross-sectional area throughout 
the canal.  At T11-12 there was a right central disc 
protrusion/ridge that may be touching, but not deforming the 
right ventral aspect of the conus.  At the L5-S1, there was a 
right central disc herniation which was touching and 
displacing the traversing right S1 nerve root.   

During an October 2005 VA neurosurgery follow-up note, the VA 
physician discussed with the Veteran the MRI results.  The 
Veteran agreed to an EMG to confirm this S1 radiculopathy, 
and to consider L5-S1 discectomy.  The physician stated that 
in the mean time, conservative management may include pain 
management and local epidural steroid injections.  

Electromyography (EMG) study findings dated in January 2006 
revealed no evidence of mononeuropathy or polyneuropathy in 
the right lower limb.  However, EMG findings were consistent 
with a healing S1 radiculopathy with no evidence of acute 
denervation in the paraspinals or proximal muscles.  
Thereafter, the Veteran underwent a lidocaine injection in 
February 2006. 

In a March 2006 VA follow-up note, the Veteran complained 
that he was not sleeping well and that the lidocaine 
injections caused him soreness and tenderness with no 
difference.  Objective testing found the Veteran with limited 
range of motion, decreased to forward flexion to 20 degrees, 
extension of less than 5 degrees, and lateral flexion 
bilateral to 15 degrees, with ipsilateral and contralateral 
pain.  The Veteran was noted to have loss of peripheral pulse 
(PP) sensation at L5-S1 dermatones on the right.  The 
physician assessed myofasical (MF) pain helped by tizanedine; 
radiculoneuropathic pain at L5-S1, facet pain, and sexual 
dysfunction of questionable etiology. 

In a May 2006 VA pain team follow-up note, the Veteran 
complained that he was experiencing worsening radicular pain, 
and that he was not sleeping well.  Objective testing found 
the Veteran with limited range of motion, decreased to 
forward flexion to 20 degrees, extension of less than 5 
degrees, lateral flexion bilateral to 15 degrees, with 
ipsilateral and contralateral pain.  Trigger points persisted 
in the left side sacrospinalis and quadriceps.  Diagnostic 
imaging revealed right S1 compression.  The Veteran was again 
noted to have loss of peripheral pulse (PP) sensation at L5-
S1 dermatones on the right.  The physician assessed an acute 
flare of neuropathic, MF, facet pain persisting and resistant 
to medication. 

Additional VA treatment records dated in May and July 2006 
detail that the Veteran was diagnosed with lumbar 
radiculopathy and underwent lumbar epidural steroid 
injections.  

In a August 2006 follow-up note, the Veteran complained that 
the injections only lasted about 2 days and then the pain 
came back worse.  He stated that the pain was constant all 
day and night long and that his activities are still very 
limited by pain. Diagnostic imaging revealed right S1 
compression.  The physician assessed an acute flare of NP 
(neuropathic pain), MF (myofascial pain), and facet pain 
persisting and resistant to medication, and prescribed a 
trial of methadone.  In a September 2006 VA pain team note, 
the Veteran noted that the methadone was not helping much.  
The dose was increased.

The Veteran underwent a VA spinal examination in October 
2006.  He continued to complain of moderate to severe low 
pack pain.  He also stated that his low back pain radiated to 
his right leg with constant burning pain and numbness.  
Furthermore, he reported that he had weakness in his right 
leg but no fatigue, no functional loss.  He stated that 
because of the constant burning pain and numbness he has 
difficulty ambulating.  The Veteran was noted to walk with a 
slow antalgic gait, using a cane and a lumbosacral brace.  
The report noted aggravating factors including prolonged 
sitting and standing for more than 5-10 minutes, as well as 
bending and lifting more than 20 lbs in regards to pain 
radiating to his right leg.  The Veteran further indicated 
that he has been fired from work due to his inability to 
perform activities with low back pain.   

Upon physical examination, the physician found active and 
passive lumbar range of motion, lumbar flexion to 20 degrees, 
extension to 10 degrees, right and left lateral flexion to 10 
degrees, and right and left rotation to 15 degrees.  The 
Veteran complained of moderate to severe pain with range of 
motion.  With repetitive use, the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The Veteran claimed to have flare-ups in regards 
to his low pack pain condition on a daily basis.  Flares 
could last approximately 8 to 12 hours during which time he 
would be confined to his bed.  The neurologic examination 
found motor function in the right lower extremity at 2/5 and 
sensory decreased to monofilament testing.  The physician 
noted incapacitating episodes in a 12 month period on a daily 
basis lasting approximately 8 to 12 hours.  The physician 
also noted the Veteran's clinical history with a previous CT 
scan documenting disc herniation lumbar spine with the right 
S1 nerve root.  The physician diagnosed lumbar strain with 
lumbar disc herniation that has worsened.  He also gave a 
diagnosis of peripheral neuropathy right lower extremity, 
moderately active at the time of examination.  Functional 
impairment findings were noted as difficulty in prolonged 
sitting and standing for more than 5 to 10 minutes as well as 
bending and lifting more than 5 to 10 pounds due to low back 
pain.  

Over the next two years, the Veteran was seen continually for 
pain management, lower back pain, and lumbar radiculopathy.  
VA treatment notes dated in November 2006, July 2007, 
February2008, and September 2008 listed problems including 
low back pain and meralgia paresthetica of the right thigh. 

A subsequent VA examination was scheduled for October 2008, 
however, the Veteran failed to report.  VA regulations 
provide that when a claimant fails to report for a scheduled 
medical examination, without good cause, a claim for increase 
shall be denied without review of the evidence of record.  
See 38 C.F.R. § 3.655(b) (2008).  In this case, the Veteran 
was informed of his scheduled VA examination in an undated RO 
letter that was mailed to his last known address.  However, 
the letter only indicated that failure to attend the 
examination and/or canceling the examination without 
informing VA would result in a rating of his claim based on 
evidence already submitted for consideration.  As the Veteran 
was not properly notified of the consequences of failure to 
report for a VA examination concerning his increased rating 
claim under 38 C.F.R. § 3.655(b), the Board will proceed to 
evaluate his claim based on the evidence of record.



Analysis

Entitlement to a Rating in Excess of 20 Percent from June 28, 
2005

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 20 percent under the 
schedular criteria of the General Rating Formula for the time 
period from June 28, 2005 and prior to March 2, 2006.  In 
fact, competent medical evidence of record found in an August 
2005 VA examination report reflects that the Veteran had 
forward flexion to 45 degrees.  Under Diagnostic Code 5237, a 
20 percent rating is in order, as the Veteran is able to flex 
his thoracolumbar spine greater than 30 degrees but less than 
60 degrees.  

The General Rating Formula also directs that neurological 
manifestations of should be rated separately from orthopedic 
manifestations.  The Board notes that there are no objective 
compensable neurologic manifestations associated with the 
Veteran's service-connected lumbar spine disability 
documented in the competent medical evidence of record during 
this time period.  While the January 2006 EMG studies listed 
a diagnosis of healing S1 radiculopathy, it was specifically 
noted that there was no evidence mononeuropathy or 
polyneuropathy in the right lower extremity or of acute 
denervation in the paraspinals or proximal muscles.  
Additional VA treatment notes dated during this time period 
continually reflect normal and intact sensory findings.  

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, as there were no findings of pain, incoordination, 
weakness, or lack of endurance of the lumbar spine during 
this time period.  Consequently, the assignment of rating in 
excess of 20 percent for lumbosacral strain with degenerative 
disc disease is not warranted during this time period.  While 
competent medical evidence during this time period does show 
limited range of motion, objective medical findings do not 
indicate that the Veteran's range of motion was limited to 30 
degrees or less warranting a higher evaluation. 

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the Veteran suffers from 
intervertebral disc syndrome, to include any incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months to warrant the 
assignment of a 40 percent rating.  In fact, as noted above, 
the Veteran did not describe any incapacitating episodes 
caused by the thoracolumbar back disorder during this time 
period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 20 percent 
under the schedular criteria for the Veteran's service-
connected lumbar spine disability during the time period from 
June 28, 2005 and prior to March 2, 2006.

Entitlement to a Higher Rating from March 2, 2006

Competent medical evidence of record found in a VA pain team 
follow-up note dated on March 2, 2006 report that the Veteran 
had forward flexion to only 20 degrees, warranting a 40 
percent disability rating.  Under Diagnostic Code 5237, a 40 
percent rating is in order, as the Veteran is unable to flex 
his thoracolumbar spine 30 degrees or more.  Therefore, the 
assignment of rating of 40 percent for lumbosacral strain 
with degenerative disc disease is warranted from March 2, 
2006.  

However, the evidence of record does not reflect any findings 
that would warrant a rating in excess of 40 percent under the 
schedular criteria of the General Rating Formula during this 
time period.  While competent medical evidence during this 
time period does show limited range of motion, objective 
medical findings do not indicate that unfavorable ankylosis 
of the entire thoracolumbar spine warranting a 50 percent 
evaluation.  

Because there were no findings of pain, weakness, or lack of 
endurance of the low back, the assignment of an increased 
evaluation under DeLuca is also not applicable during this 
time period.  Further, the Board finds that a higher rating 
is not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Competent 
medical evidence does not show that the Veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  In fact, as noted above, the Veteran did not 
describe any incapacitating episodes caused by the 
thoracolumbar back disorder during this time period.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

In conclusion, the evidence of record reflects findings that 
would warrant the assignment of an increased rating of 40 
percent under the schedular criteria for the Veteran's 
service-connected lumbar spine disability effective March 2, 
2006.

Neurological Impairment of the Right Lower Extremity

Neurological examination findings dated from March 2006 to 
the present detail continued complaints of 
radiculoneuropathic pain as well as findings of decreased 
sensation in the L5-S1 dermatome and right SI nerve 
compression.  In this case, the Board has determined that 
there are objective findings of neurologic manifestations 
attributable to the Veteran's lumbar spine disability that 
warrant the assignment a separate 20 percent evaluation for 
neurological impairment of the right lower extremity under 
Diagnostic Code 8521, effective March 2, 2006, the date of 
the VA pain team follow-up note.

Entitlement to a Rating in excess of 60 Percent from October 
18, 2006

The RO assigned an increased rating to 60 percent under 
Diagnostic Code 5243 for the Veteran's lumbar spine 
disability effective October 18, 2006.  Evidence of record 
does not reflect findings that would warrant a rating in 
excess of 60 percent under the schedular criteria of the 
General Rating Formula for the time period from October 18, 
2006.  Competent medical evidence of record found in an 
October 2006 VA examination report that the Veteran has 
incapacitating episodes daily over a 12 month period last 
approximately 8-12 hours in duration causing him to be 
confined to his bed.  Under Diagnostic Code 5243, a 60 
percent rating is in order, as the Veteran has incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Because there were no findings of pain, 
weakness, or lack of endurance of the low back, DeLuca is not 
applicable.  Therefore, the assignment of rating of 60 
percent for lumbosacral strain with degenerative disc disease 
is warranted from October 18, 2006.  While competent medical 
evidence during this time period does show limited range of 
motion and incapacitating episodes, objective medical 
findings do not indicate unfavorable ankylosis of the entire 
spine warranting a 100 percent evaluation.  

As noted above, the General Rating Formula directs that 
neurological manifestations of should be rated separately 
from orthopedic manifestations.  In this case, the Veteran's 
residuals of peripheral neuropathy of the right lower 
extremity have been separately evaluated under Diagnostic 
Code 8521 and are not currently on appeal before the Board.  
In addition, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, as the Veteran has 
already been assigned the maximum 60 percent rating during 
this time period.  

In conclusion, the evidence of record does not reflect 
findings that would warrant a rating in excess of 60 percent 
under the schedular criteria for the Veteran's service-
connected lumbar spine disability for the time period from 
October 18, 2006 to the present.

All Time Periods

The Board acknowledges the Veteran's contentions that his 
lumbosacral strain with degenerative disc disease is more 
severely disabling.  However, as noted above, the Veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's present ratings clearly reflect a 
severe, but less than total, occupational impairment.  The 
schedular ratings are adequate in this case and the Veteran 
is also presently in receipt of a total rating based upon 
individual unemployability effective from October 18, 2006.  
There is no probative evidence demonstrating the Veteran's 
interference with employment because of his lumbar spine 
disability represents an unusual or exceptional circumstance.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
lumbosacral strain with degenerative disc disease for the 
time period from June 28, 2005 is denied. 

Entitlement to a rating of 40 percent disabling for 
lumbosacral strain with degenerative disc disease for the 
time period from March 2, 2006 is allowed, subject to the 
criteria governing the award of monetary benefits.

Entitlement to an earlier effective date for radiculopathy or 
peripheral neuropathy of the right lower extremity is 
allowed, effective March 2, 2006, subject to the criteria 
governing the award of monetary benefits.

Entitlement to a rating in excess of 60 percent disabling for 
lumbosacral strain with degenerative disc disease for the 
time period from October 18, 2006 is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


